

	

		II

		109th CONGRESS

		1st Session

		S. 1898

		IN THE SENATE OF THE UNITED STATES

		

			October 20, 2005

			Mr. Kerry (for himself,

			 Mr. Kennedy, Mr. Gregg, and Mr.

			 Sununu) introduced the following bill; which was read twice and

			 referred to the Committee on Energy and

			 Natural Resources

		

		A BILL

		To establish the Freedom’s Way National Heritage Area in

		  the States of Massachusetts and New Hampshire, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Freedom’s Way National Heritage Area

			 Act.

		2.Findings and

			 purposes

			(a)FindingsCongress

			 finds that—

				(1)the cultural and

			 natural legacies of an area encompassing 36 communities in Massachusetts and 6

			 communities in New Hampshire have made important and distinctive contributions

			 to the national character of America;

				(2)recognizing and

			 protecting those legacies will help sustain the quality of life in the

			 future;

				(3)significant

			 legacies of the area include—

					(A)the early

			 settlement of the United States and the early evolution of democratic forms of

			 government;

					(B)the development

			 of intellectual traditions of the philosophies of freedom, democracy, and

			 conservation;

					(C)the evolution of

			 social ideas and religious freedom;

					(D)the role of

			 immigrants and industry in contributing to ethnic diversity;

					(E)Native American

			 and African American resources; and

					(F)the role of

			 innovation and invention in cottage industries;

					(4)the communities

			 in the area know the value of the legacies but need a cooperative framework and

			 technical assistance to achieve important goals by working together;

				(5)there is a

			 Federal interest in supporting the development of a regional framework to

			 assist the States, local governments, local organizations, and other persons in

			 the region with conserving, protecting, and bringing recognition to the

			 heritage of the area for the educational and recreation benefit of future

			 generations of Americans;

				(6)significant

			 examples of the area’s resources include—

					(A)Walden Pond State

			 Reservation in Concord, Massachusetts;

					(B)Minute Man

			 National Historical Park in the State of Massachusetts;

					(C)Shaker Villages

			 in Shirley and Harvard in the State of Massachusetts;

					(D)Wachusett

			 Mountain State Reservation, Fitchburg Art Museum, and Barrett House in New

			 Ipswich, New Hampshire; and

					(E)Beaver Brook

			 Farms and Lost City of Monson in Hollis, New Hampshire;

					(7)the study

			 entitled Freedom’s Way Heritage Area Feasibility Study, prepared

			 by the Freedom’s Way Heritage Association, Inc., and the Massachusetts

			 Department of Environmental Management, demonstrates that there are sufficient

			 nationally distinctive historical resources necessary to establish the

			 Freedom’s Way National Heritage Area; and

				(8)the Freedom’s Way

			 Heritage Association, Inc., should oversee the development of the Freedom’s Way

			 National Heritage Area.

				(b)PurposesThe

			 purposes of this Act are—

				(1)to foster a close

			 working relationship between the Secretary and all levels of government, the

			 private sector, and local communities in the States of Massachusetts and New

			 Hampshire;

				(2)to assist the

			 entities referred to in paragraph (1) in preserving the special historic

			 identity of the Heritage Area; and

				(3)to manage,

			 preserve, protect, and interpret the cultural, historical, and natural

			 resources of the Heritage Area for the educational and inspirational benefit of

			 future generations.

				3.DefinitionsIn this Act:

			(1)Heritage

			 AreaThe term Heritage Area means the Freedom’s Way

			 National Heritage Area established by section 4(a).

			(2)Management

			 EntityThe term management entity means the

			 management entity for the Heritage Area designated by section 4(d).

			(3)Management

			 planThe term management plan means the management

			 plan for the Heritage Area developed under section 5.

			(4)MapThe

			 term Map means the map entitled Freedom’s Way National

			 Heritage Area, numbered FRWAP–75/80,000, and dated July 2002.

			(5)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			4.Freedom’s Way

			 National Heritage Area

			(a)EstablishmentThere

			 is established the Freedom’s Way National Heritage Area in the States of

			 Massachusetts and New Hampshire.

			(b)Boundaries

				(1)In

			 generalThe Heritage Area shall consist of the land within the

			 boundaries of the Heritage Area, as depicted on the Map.

				(2)RevisionThe

			 boundaries of the Heritage Area may be revised if the revision is—

					(A)proposed in the

			 management plan;

					(B)approved by the

			 Secretary in accordance with section 5(c); and

					(C)placed on file in

			 accordance with subsection (c).

					(c)Map and legal

			 description

				(1)In

			 generalAs soon as practicable after the date of enactment of

			 this Act, the Secretary shall publish in the Federal Register a map and legal

			 description of the Heritage Area.

				(2)AvailabilityThe

			 Map shall be on file and available for public inspection in the appropriate

			 offices of the National Park Service.

				(d)Management

			 EntityThe Freedom’s Way Heritage Association, Inc., shall serve

			 as the management entity for the Heritage Area.

			5.Management

			 plan

			(a)In

			 generalNot later than 3 years after the date of enactment of

			 this Act, the management entity shall develop and submit to the Secretary for

			 approval a management plan for the Heritage Area that presents comprehensive

			 recommendations and strategies for the conservation, funding, management, and

			 development of the Heritage Area.

			(b)RequirementsThe

			 management plan shall—

				(1)take into

			 consideration and coordinate Federal, State, and local plans to present a

			 unified historic preservation and interpretation plan;

				(2)involve

			 residents, public agencies, and private organizations in the Heritage

			 Area;

				(3)describe actions

			 that units of government and private organizations recommend for the protection

			 of the resources of the Heritage Area;

				(4)identify existing

			 and potential sources of Federal and non-Federal funding for the conservation,

			 management, and development of the Heritage Area; and

				(5)include—

					(A)an inventory of

			 the cultural, historic, natural, or recreational resources contained in the

			 Heritage Area, including a list of property that—

						(i)is

			 related to the themes of the Heritage Area; and

						(ii)should be

			 conserved, restored, managed, developed, or maintained;

						(B)a recommendation

			 of policies for resource management and protection that—

						(i)apply appropriate

			 land and water management techniques;

						(ii)develop

			 intergovernmental cooperative agreements to manage and protect the cultural,

			 historic, and natural resources and recreation opportunities of the Heritage

			 Area; and

						(iii)support

			 economic revitalization efforts;

						(C)a program of

			 strategies and actions to implement the management plan that—

						(i)identifies the

			 role of the management entity and the roles of agencies and organizations that

			 are involved in the implementation of the management plan;

						(ii)includes—

							(I)restoration and

			 construction plans or goals;

							(II)a program of

			 public involvement;

							(III)annual work

			 plans; and

							(IV)annual

			 reports;

							(D)an analysis of

			 ways in which Federal, State, and local programs may best be coordinated to

			 promote the purposes of this Act;

					(E)an interpretive

			 and educational plan for the Heritage Area;

					(F)any revisions

			 proposed by the management entity to the boundaries of the Heritage Area and

			 requested by the affected local government; and

					(G)a process to

			 provide public access to the management entity for the purpose of attempting to

			 resolve informally any disputes arising from the management plan.

					(c)Failure to

			 submitIf the management entity fails to submit the management

			 plan to the Secretary in accordance with subsection (a), the Heritage Area

			 shall no longer qualify for Federal funding.

			(d)Approval or

			 disapproval of management plan

				(1)In

			 generalNot later than 90 days after receipt of the management

			 plan under subsection (a), the Secretary shall approve or disapprove the

			 management plan.

				(2)CriteriaIn

			 determining whether to approve the management plan, the Secretary shall

			 consider whether—

					(A)the management

			 entity afforded adequate opportunity, including public hearings, for public and

			 governmental involvement in the preparation of the management plan;

					(B)the resource

			 protection and interpretation strategies contained in the management plan would

			 adequately protect the cultural and historic resources of the Heritage Area;

			 and

					(C)the Secretary has

			 received adequate assurances from the appropriate State and local officials

			 whose support is needed to ensure the effective implementation of the State and

			 local aspects of the management plan.

					(3)Action

			 following disapprovalIf the Secretary disapproves the management

			 plan under paragraph (1), the Secretary shall—

					(A)advise the

			 management entity in writing of the reasons for the disapproval;

					(B)make

			 recommendations for revisions to the management plan; and

					(C)not later than 60

			 days after the receipt of any proposed revision of the management plan from the

			 management entity, approve or disapprove the proposed revision.

					(e)Amendments

				(1)In

			 generalIn accordance with subsection (b), the Secretary shall

			 approve or disapprove each amendment to the management plan that the Secretary

			 determines may make a substantial change to the management plan.

				(2)Use of

			 fundsFunds made available under this Act shall not be expended

			 by the management entity to implement an amendment described in paragraph (1)

			 until the Secretary approves the amendment.

				6.Authorities,

			 duties, and prohibitions of the Management Entity

			(a)AuthoritiesThe

			 Management Entity may, for purposes of preparing and implementing the

			 management plan, use funds made available under this Act to—

				(1)make grants to,

			 and enter into cooperative agreements with, the States of Massachusetts and New

			 Hampshire (including a political subdivision), a nonprofit organizations, or

			 any person;

				(2)hire and

			 compensate staff;

				(3)obtain funds from

			 any source (including a program that has a cost-sharing requirement);

			 and

				(4)contract for

			 goods and services.

				(b)Duties of the

			 Management EntityIn addition to developing the management plan,

			 the management entity shall—

				(1)give priority to

			 the implementation of actions, goals, and strategies set forth in the

			 management plan, including assisting units of government and other persons

			 in—

					(A)carrying out the

			 programs that recognize and protect important resource values in the Heritage

			 Area;

					(B)encouraging

			 economic viability in the Heritage Area in accordance with the goals of the

			 management plan;

					(C)establishing and

			 maintaining interpretive exhibits in the Heritage Area;

					(D)developing

			 recreational and educational opportunities in the Heritage Area;

					(E)increasing public

			 awareness of and appreciation for the cultural, historical, and natural

			 resources of the Heritage Area;

					(F)restoring

			 historic buildings that are—

						(i)located in the

			 Heritage Area; and

						(ii)relate to the

			 themes of the Heritage Area; and

						(G)installing

			 throughout the Heritage Area clear, consistent, and appropriate signs

			 identifying public access points and sites of interest;

					(2)prepare and

			 implement the management plan while considering the interests of diverse units

			 of government, businesses, private property owners, and nonprofit groups within

			 the Heritage Area;

				(3)conduct public

			 meetings at least quarterly regarding the development and implementation of the

			 management plan;

				(4)for any fiscal

			 year for which Federal funds are received under this Act—

					(A)submit to the

			 Secretary a report that describes, for the year—

						(i)the

			 accomplishments of the management entity;

						(ii)the expenses and

			 income of the management entity; and

						(iii)each entity to

			 which a grant was made;

						(B)make available

			 for audit by Congress, the Secretary, and appropriate units of government, all

			 records pertaining to the expenditure of the funds and any matching funds;

			 and

					(C)require, for all

			 agreements authorizing expenditure of Federal funds by any entity, that the

			 receiving entity make available for audit all records pertaining to the

			 expenditure of the funds.

					(c)Prohibition on

			 the acquisition of real propertyThe management entity shall not

			 use Federal funds made available under this Act to acquire real property or any

			 interest in real property.

			7.Technical and

			 financial assistance; other Federal agencies

			(a)Technical and

			 financial assistance

				(1)In

			 generalOn the request of the management entity, the Secretary

			 may provide technical and financial assistance for the development and

			 implementation of the management plan.

				(2)Priority for

			 assistanceIn providing assistance under paragraph (1), the

			 Secretary shall give priority to actions that assist in—

					(A)conserving the

			 significant cultural, historic, and natural resources of the Heritage Area;

			 and

					(B)providing

			 educational, interpretive, and recreational opportunities consistent with the

			 purposes of the Heritage Area.

					(3)Spending on

			 non-federal propertyThe management entity may expend Federal

			 funds made available under this Act on nonfederally owned property that

			 is—

					(A)identified in the

			 management plan; or

					(B)listed or

			 eligible for listing on the National Register of Historic Places.

					(4)Other

			 assistanceThe Secretary may enter into cooperative agreements

			 with public and private organizations to carry out this subsection.

				(b)Other Federal

			 agenciesAny Federal entity conducting or supporting an activity

			 that directly affects the Heritage Area shall—

				(1)consider the

			 potential effect of the activity on the purposes of the Heritage Area and the

			 management plan;

				(2)consult with the

			 management entity regarding the activity; and

				(3)to the maximum

			 extent practicable, conduct or support the activity to avoid adverse effects on

			 the Heritage Area.

				8.Land use

			 regulation; applicability of Federal law

			(a)Land use

			 regulation

				(1)In

			 generalThe management entity shall provide assistance and

			 encouragement to State and local governments, private organizations, and

			 persons to protect and promote the resources and values of the Heritage

			 Area.

				(2)EffectNothing

			 in this Act—

					(A)affects the

			 authority of the State or local governments to regulate under law any use of

			 land; or

					(B)grants any power

			 of zoning or land use to the management entity.

					(b)Private

			 property

				(1)In

			 generalThe management entity shall be an advocate for land

			 management practices consistent with the purposes of the Heritage Area.

				(2)EffectNothing

			 in this Act—

					(A)abridges the

			 rights of any person with regard to private property;

					(B)affects the

			 authority of the State or local government regarding private property;

			 or

					(C)imposes any

			 additional burden on any property owner.

					9.Authorization of

			 appropriations

			(a)In

			 generalThere is authorized to be appropriated to carry out this

			 Act $10,000,000, of which not more than $1,000,000 may be authorized to be

			 appropriated for any fiscal year.

			(b)Cost-Sharing

			 requirementThe Federal share of the total cost of any activity

			 assisted under this Act shall be not more than 50 percent.

			10.Termination of

			 authorityThe authority of the

			 Secretary to provide assistance under this Act terminates on the date that is

			 15 years after the date of enactment of this Act.

		

